Title: 7th.
From: Adams, John Quincy
To: 


       At about 11, in the morning I set off, with Foster and White, for Haverhill. At half past one, we got to Dick’s tavern in Wilmington; we dined there, at three we started again, and at a quarter after five arrived in Haverhill: we rode in the snow the greater part of the Time. The slaying is very good; but we could not trust to its continuing so, three days at this Season of the year: I stay’d but a few minutes at Mr. White’s and then went up to Mr. Shaw’s. I was extremely fatigued; and retired early to bed.
      